            Case 1:20-cv-01461-GHW Document 8 Filed 05/20/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/20/2020
 ------------------------------------------------------------- X
                                                               :
 ARK99 DOE,                                                    :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :   1:20-cv-1461-GHW
                              -v-                              :
                                                               :        ORDER
 NATIONAL BOY SCOUTS OF AMERICA :
 FOUNDATION a/k/a THE BOY SCOUTS :
 OF AMERICA; GREATER NEW YORK                                  :
 COUNCILS, BOY SCOUTS OF AMERICA; :
 ST. PIUS V; and DOES 1-5 whose identities                     :
 are unknown to Plaintiff,                                     :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:


        On April 1, 2020, Defendant Boy Scouts of America (the “BSA”) submitted a notice of

entry of a Consent Order Pursuant to 11 U.S.C. §§ 105 and 362 Granting the BSA’s Motion for a

Preliminary Injunction (the “Order”) entered by the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”). Dkt. No. 7. The Order provided for a stay of this

action. Id. The stay was in place “through and including May 18, 2020, subject to extension by the

Bankruptcy Court.” Id. As of the date of this order, the parties have not provided an update

regarding the status of the stay. The parties are directed to submit a status letter by no later than

May 22, 2020.


        SO ORDERED.

   Dated: May 19, 2020
                                                        __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
